Williams, P. J.,
Lewis G. Shapiro has petitioned the court requesting that Mrs. Adam Mundrick file an account of her administration in the estate of Arthur Nesbit Best. Mr. Best died February 20, 1947, leaving a will in which he named Mr. Shapiro and Lillian Faye Best, now Mrs. Adam Mundrick, coexecutors. The major part of the estate was a one-half interest in a trucking business. Mr. Shapiro claims that he did active work as executor and attorney for the estate until such time as he became so sick as to be taken into a hospital, and that after he was hospitalized Mrs. Mundrick carried on the work of the estate. Mr. Shapiro now claims that he has not been paid attorney’s fees nor executor’s fees and that Mrs. Mundrick has the necessary papers and knowledge with which to file an account, but has not done so. Mrs. Mundrick claims that no account is necessary as all of the bills have been paid. She also claims that Mr. Shapiro was paid and that nothing is owed him.
In the opinion of the court Mr. Shapiro has testified sufficiently to show that some money is due him and to show that he is a creditor of the estate. The court is of the opinion that an account should be filed.

Order

And now, December 26,1957, Mrs. Adam Mundrick is directed to file an account in the estate of Arthur Nesbit Best, said account to be filed within 30 days from date.